     Case 5:19-cv-00021-MCR-MJF Document 19 Filed 08/13/20 Page 1 of 2




                   UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF FLORIDA
                           PANAMA CITY DIVISION

RICKY D. KYLE,
      Plaintiff,
v.                                               CASE NO. 5:19cv21-MCR-MJF
ANDREW M. SAUL,
      Defendant.
                                      /

                                       ORDER

      This cause comes on for consideration upon the magistrate judge’s Report and

Recommendation dated June 19, 2020. ECF No. 18. The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of all timely filed objections.

      Having considered the Report and Recommendation, and any objections

thereto timely filed, I have determined that the Report and Recommendation should

be adopted.

      Accordingly, it is now ORDERED as follows:

      1.      The magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this Order.
    Case 5:19-cv-00021-MCR-MJF Document 19 Filed 08/13/20 Page 2 of 2




     2.    The decision of the Commissioner is AFFIRMED, and this action is

           DISMISSED.

     3.    Judgement is entered, pursuant to sentence four of 42 U.S.C. § 405(g),

AFFIRMING the decision of the Commissioner.

     4.    The clerk of the court shall close the case file.

     DONE AND ORDERED this 13th day of August 2020.




                                       s/ M. Casey Rodgers
                                      M. CASEY RODGERS
                                      UNITED STATES DISTRICT JUDGE
